                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

UNITED STATES OF AMERICA,



-vs-                                               Case No. 6:17-cr-282-37GJK

THEODORE VAZQUEZ,

                      Defendant.
________________________________________

                          REPORT AND RECOMMENDATION

       This cause came on for consideration without oral argument on the

following motion:

         MOTION: APPLICATION TO PROCEED IN DISTRICT
                 COURT WITHOUT PREPAYMENT OF FEES OR
                 COSTS
                     (Doc. No. 64)

         FILED:     December 17, 2020
         _______________________________________________________

         THEREON it is RECOMMENDED that the motion be
         DENIED.

        On December 17, 2020, Defendant Theodore Vazquez, a federal prisoner,

filed a motion for leave to appeal in forma pauperis (the “Motion”). Doc. No. 64.

Defendant is appealing the Court’s Order denying his Motion for a Reduction in

Sentence Pursuant to the First Step Act and the Changes to the Compassionate
Release Statute and 18 U.S.C. § 3582(c)(1)(A)(i). Doc. Nos. 61, 62.

      In the Motion, Defendant states that his monthly expenses are $130 for

food and $30 for medical supplies. Doc. No. 64 at 5. Defendant’s account balance

is $2,757.01, and his “National 6 Months Avg Daily Balance” is $2,697.66. Id. at 7-

8. Defendant does not list any dependents. Doc. No. 64.

      In moving to proceed in forma pauperis under 42 U.S.C. § 1915, which

governs such proceedings, the movant need not be absolutely destitute to be

declared indigent. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 338–40

(1948). If the movant submits a supporting affidavit demonstrating that,

“because of his poverty, [he] is unable to pay for the court fees and costs, and to

support and provide necessities for himself and his dependents[,]” then that is

sufficient. Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1307 (11th Cir. 2004).

      The Motion demonstrates that Defendant is able to pay the filing fee and

still provide for his necessities. Doc. No. 64. He lists no dependents, his monthly

expenses are $160, and his account balance and six months average daily balance

exceed $2,500. Id. at 5, 7-8.

      Defendant also fails to demonstrate that the appeal is taken in good faith.

Federal Rule of Appellate Procedure 24(a)(3) states the following:

             A party who was permitted to proceed in forma pauperis in
             the district-court action, or who was determined to be
             financially unable to obtain an adequate defense in a
                                            2
             criminal case, may proceed on appeal in forma pauperis
             without further authorization, unless:
             (A) the district court--before or after the notice of appeal is
             filed--certifies that the appeal is not taken in good faith or
             finds that the party is not otherwise entitled to proceed in
             forma pauperis and states in writing its reasons for the
             certification or finding; or
             (B) a statute provides otherwise.

See also 28 U.S.C. § 1915(a)(3) (“An appeal may not be taken in forma pauperis if

the trial court certifies in writing that it is not taken in good faith.”). A movant

demonstrates good faith when he seeks appellate review of any issue that is not

frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962). Defendant does not

state the issues he is appealing, much less demonstrate that they are non-

frivolous.

      Accordingly, it is recommended that the Motion (Doc. No. 64) be DENIED

and the Court certify that the appeal is not taken in good faith.

                               NOTICE TO PARTIES

      A party has fourteen days from this date to file written objections to the

Report and Recommendation’s factual findings and legal conclusions. Failure to

file written objections waives that party’s right to challenge on appeal any

unobjected-to factual finding or legal conclusion the district judge adopts from




                                           3
the Report and Recommendation. 11th Cir. R. 3-1.

      RECOMMENDED in Orlando, Florida, on December 22, 2020.




Copies to:

Presiding District Judge
Counsel of record
Unrepresented parties
Courtroom Deputy




                                      4
